Case 3:20-cv-01154-BJD-JBT Document 1-5 Filed 10/09/20 Page 1 of 10 PageID 89




                      Exhibit E
Case 3:20-cv-01154-BJD-JBT Document 1-5 Filed 10/09/20 Page 2 of 10 PageID 90
Case 3:20-cv-01154-BJD-JBT Document 1-5 Filed 10/09/20 Page 3 of 10 PageID 91
Case 3:20-cv-01154-BJD-JBT Document 1-5 Filed 10/09/20 Page 4 of 10 PageID 92
Case 3:20-cv-01154-BJD-JBT Document 1-5 Filed 10/09/20 Page 5 of 10 PageID 93
Case 3:20-cv-01154-BJD-JBT Document 1-5 Filed 10/09/20 Page 6 of 10 PageID 94
Case 3:20-cv-01154-BJD-JBT Document 1-5 Filed 10/09/20 Page 7 of 10 PageID 95
Case 3:20-cv-01154-BJD-JBT Document 1-5 Filed 10/09/20 Page 8 of 10 PageID 96
Case 3:20-cv-01154-BJD-JBT Document 1-5 Filed 10/09/20 Page 9 of 10 PageID 97
Case 3:20-cv-01154-BJD-JBT Document 1-5 Filed 10/09/20 Page 10 of 10 PageID 98
